DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim listing filed on July 6, 2022 is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Claims 1-3, 6, 8-10, 19, 20, 24-26, 29, 30, 35, 37-39, 41, and 42 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 6, and 8-10, and the species of SEQ ID NO: 1 in the reply filed on July 6, 2022 is acknowledged.  
Claims 19, 20, 24-26, 29, 30, 35, 37-39, 41, and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 6, 2022.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 6, 2022.
Claims 1-3, 6, 8, and 10 are being examined on the merits with claim 8 being examined only to the extent the claim reads on the elected subject matter. 

Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/US2017/045511, filed on August 4, 2017, which claims domestic priority under 35 U.S.C. 119(e) to U.S. provisional application no. 62/375,238, filed on August 15, 2016. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 14, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 
The listing of references in the specification at pp. 51-53 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 10 is objected to because of the following informalities: 
Claim 10 is objected to in the recitation of “The composition” and in the interest of improving claim form and consistency, it is suggested that the noted phrase be amended to recite “The liquid composition”. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 6, and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 (claims 2, 3, and 10 dependent therefrom) and 6 are indefinite in the recitation of “tardigrade disordered protein (TDP)” because it is unclear as to the scope of proteins that are intended to be encompassed by the noted phrase. The specification does not appear to provide a definition for the term “tardigrade disordered protein” and the term appears to be a designation given by the applicant for certain proteins. According to the specification, it appears that the applicant intends for proteins in the Soluble Abundant Heat Soluble (SAHS) and Cytoplasmic Abundant Heat Soluble (CAHS) families to be encompassed by the term “tardigrade disordered protein” (e.g., specification at p. 30, line 24). However, Yamaguchi et al. (PLoS ONE 7:e44209, 2012, 7 pages; cited on Form PTO-892 mailed on May 26, 2022; hereafter “Yamaguchi”) discloses that SAHS proteins are rich in β-structure in the hydrated condition and both SAHS and CAHS proteins exhibit an α-helical conformation in water-deficient conditions (p. 1, Abstract). In view of the disclosure of Yamaguchi, one of skill in the art would not consider SAHS and CAHS proteins to be “disordered”. It is suggested that the applicant clarify the intended meaning of the term “tardigrade disordered protein (TDP)” so that one of skill in the art can ascertain the intended scope of proteins that are encompassed by the term “tardigrade disordered protein (TDP)”.
Claims 1 (claims 2, 3, and 8 dependent therefrom), 6, and 10 are indefinite in the recitation of “heterologous polypeptide and/or peptide of interest” because it is unclear as to whether the term “heterologous” refers only to the term “polypeptide” or refers to both of the terms “polypeptide” and “peptide”. If the applicant intends for the term “heterologous” to refer to both of the terms “polypeptide” and “peptide”, the applicant may consider an amendment to recite “heterologous polypeptide and/or heterologous peptide of interest”.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-3, 6, 8, and 10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
According to MPEP 2163.II.A.3.(a).ii), [s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’"
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
The claims are drawn to or recite a liquid composition comprising: 
at least one tardigrade disordered protein (TDP); and 
at least one heterologous polypeptide and/or peptide of interest.
As stated above, the term “tardigrade disordered protein” appears to be a designation given by the applicant for certain proteins, however, it is unclear from the specification and prior art as to the intended scope of proteins that are encompassed by the recitation of “tardigrade disordered protein”.
Claim 8 is drawn to the liquid composition of claim 1, wherein the at least one TDP is selected from the group of amino acid sequences having at least about 80% identity to any one of SEQ ID NOs:1-105; amino acid sequences encoded by a nucleotide sequence having at least about 80% identity to any one of SEQ ID NOs:106-210, and a complement thereof; and amino acid sequences encoded by a nucleotide sequence having at least about 80% identity to any one of SEQ ID NO:211-315; and any combination thereof.
Given a broadest reasonable interpretation in light of the specification, the term “about” as recited in claim 8 is interpreted as ± 20%. As such, claim 8 encompasses sequences having at least about 64% identity to any one of SEQ ID NOs:1-105; amino acid sequences encoded by a nucleotide sequence having at least about 64% identity to any one of SEQ ID NOs:106-210, and a complement thereof; and amino acid sequences encoded by a nucleotide sequence having at least about 64% identity to any one of SEQ ID NO:211-315; and any combination thereof.
The specification discloses the following representative species of the genus of recited tardigrade disordered proteins – a tardigrade protein comprising the amino acid sequence of any one of SEQ ID NO: 1-105. 
Regarding claims 1-3, 6, and 10, as stated above, the term “tardigrade disordered protein” appears to be a designation given by the applicant for certain proteins. While the specification discloses the structures of many representative species of the genus of recited tardigrade disordered proteins, other than the amino acid sequences of SEQ ID NO: 1-105, the specification fails to provide any identifying structural characteristics or properties of the genus of tardigrade disordered proteins. In this case, the recitation of “tardigrade disordered protein” fails to provide a sufficient description of the recited genus of proteins as it merely describes the source of the genus – tardigrades – without providing any definition of the structural features of the species within the genus. In this case, other than the actual disclosed species of SEQ ID NO: 1-105, the recitation of “tardigrade disordered protein” does not specifically define any of the proteins that fall within its definition; it does not define any structural features commonly possessed by members of the genus that distinguish them from others; and one skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. As such, one of skill in the art would not recognize that the Applicant was in possession of the claimed invention.
Regarding claim 8, the amino acid sequences encoded by a complement of a nucleotide sequence having at least about 64% identity to any one of SEQ ID NOs:106-210 would not be expected to have any significant structural similarity to the amino acid sequences of SEQ ID NO: 1-105. 
Regarding sequences having at least about 64% identity to any one of SEQ ID NOs:1-105; amino acid sequences encoded by a nucleotide sequence having at least about 64% identity to any one of SEQ ID NOs:106-210; and amino acid sequences encoded by a nucleotide sequence having at least about 64% identity to any one of SEQ ID NO:211-315; and any combination thereof, it is noted that with the aid of a computer, one of skill in the art could conceivably identify all of the amino acid sequences that have at least 64% sequence identity to the amino acid sequence of SEQ ID NO: 1-105. However, there is no prior-art or disclosed teaching regarding which 36% of the amino acids can vary from the sequences of SEQ ID NO: 1-105 and still result in a protein that is a “tardigrade disordered protein”. As stated above, the term “tardigrade disordered protein” appears to be a designation given by the applicant for certain proteins and there is no disclosed or art-recognized correlation between any structure other than SEQ ID NO: 1-105 and having the identity of a “tardigrade disordered protein”. In this case, there is no disclosed correlation between structure and the identity of a “tardigrade disordered protein” and there is no general knowledge in the art about tardigrade disordered proteins to suggest that general similarity of structure confers the identity of being a “tardigrade disordered protein”. Accordingly, one of skill in the art would not accept the disclosure of SEQ ID NO: 1-105 as being representative of other “tardigrade disordered proteins”. As such, the specification fails to satisfy the written description requirement of 35 U.S.C. 112(a). 

Claims 1-3, 6, 8, and 10 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a liquid composition comprising: at least one tardigrade disordered protein comprising the amino acid sequence of SEQ ID NO: 1-105; and at least one heterologous polypeptide and/or peptide of interest, does not reasonably provide enablement for all liquid compositions as encompassed by the claims, particularly with respect to the scope of tardigrade disordered proteins. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification, “The invention relates to methods and compositions for stabilizing proteins using tardigrade proteins” (p. 1, lines 21-22) and “The present invention overcomes previous shortcomings in the art by providing new compositions and methods for stabilizing proteins and other biomedical material” (p. 2, lines 20-21).
The breadth of the claims: The claims are drawn to or recite a liquid composition comprising: 
at least one tardigrade disordered protein (TDP); and 
at least one heterologous polypeptide and/or peptide of interest.
As stated above, the term “tardigrade disordered protein” appears to be a designation given by the applicant for certain proteins, however, it is unclear from the specification and prior art as to the intended scope of proteins that are encompassed by the recitation of “tardigrade disordered protein”. For example, it is unclear as to whether the recitation of “tardigrade disordered protein” is intended to require a stabilizing effect on the recited heterologous polypeptide and/or peptide of interest. Given a broadest reasonable interpretation, the recited “tardigrade disordered protein” of claims 1-3, 6, and 10 is not required to have a stabilizing effect on the recited heterologous polypeptide and/or peptide of interest.
Claim 8 is drawn to the liquid composition of claim 1, wherein the at least one TDP is selected from the group of amino acid sequences having at least about 80% identity to any one of SEQ ID NOs:1-105; amino acid sequences encoded by a nucleotide sequence having at least about 80% identity to any one of SEQ ID NOs:106-210, and a complement thereof; and amino acid sequences encoded by a nucleotide sequence having at least about 80% identity to any one of SEQ ID NO:211-315; and any combination thereof.
As stated above, given a broadest reasonable interpretation, the recited “tardigrade disordered protein” of claim 8 is not required to have a stabilizing effect on the recited heterologous polypeptide and/or peptide of interest.
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
As stated above, it appears that the applicant intends for proteins in the Soluble Abundant Heat Soluble (SAHS) and Cytoplasmic Abundant Heat Soluble (CAHS) families to be encompassed by the term “tardigrade disordered protein” (e.g., specification at p. 30, line 24). Before the effective filing date, the reference of Yamaguchi (supra) identified two novel tardigrade protein families referred to as Soluble Abundant Heat Soluble (SAHS) and Cytoplasmic Abundant Heat Soluble (CAHS) proteins (p. 1 Abstract) and disclosed the amino acid sequences of SAHS and CAHS proteins (p. 4, Figure 2). Also, the reference of Mehta et al. (“Stabilization of a globular protein by a disordered tardigrade protein”, Abstracts of the 30th Anniversary Symposium of The Protein Society, July 2016, pp. 112 and 113; cited on Form PTO-892 mailed on May 26, 2022; hereafter “Mehta”) taught CAHS proteins stabilized a model protein and suggested that CAHS proteins may be useful as pharmaceutical excipients for formulating protein-based drugs.
However, although it appears that the applicant intends for SAHS and CAHS proteins to be encompassed by the term “tardigrade disordered protein”, it is unclear from the specification and prior art as to the intended scope of proteins that are encompassed by the recitation of “tardigrade disordered protein”. It is also unclear as to whether the recitation of “tardigrade disordered protein” is intended to require a stabilizing effect on the recited heterologous polypeptide and/or peptide of interest and given a broadest reasonable interpretation, the recited “tardigrade disordered protein” of claims 1-3, 6, 8, and 10 is not required to have a stabilizing effect on the recited heterologous polypeptide and/or peptide of interest.
To the extent the claims are intended to encompass variants and mutants of SEQ ID NO: 1-105, the reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses numerous working examples of the recited “tardigrade disordered protein”, i.e., SEQ ID NO: 1-105. As stated above, the recited “tardigrade disordered protein” is not required to have a stabilizing effect on the recited heterologous polypeptide and/or peptide of interest and the specification fails to provide direction or guidance for using a “tardigrade disordered protein” that does not have a stabilizing effect on the recited heterologous polypeptide and/or peptide of interest.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of making mutants and variants of a polypeptide were known in the art before the effective filing date, it was not routine to identify a use for all “tardigrade disordered proteins” as encompassed by the claims, particularly those mutants and variants that do not have a stabilizing effect on the recited heterologous polypeptide and/or peptide of interest.
In view of the broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability as evidenced by the art, and the amount of experimentation required to make and use all “tardigrade disordered proteins” as recited in the claims, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 10 are is are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (supra).
Claims 1, 8, and 10 are drawn to a liquid composition comprising: 
at least one tardigrade disordered protein (TDP); and 
at least one heterologous polypeptide and/or peptide of interest.
As stated above, the phrase “heterologous polypeptide and/or peptide of interest” in claim 1 can be interpreted as meaning the term “heterologous” refers only to the “polypeptide”. In view of this interpretation, the recited “peptide of interest” encompasses a TDP.
Regarding claim 1, the reference of Yamaguchi identifies two novel tardigrade protein families referred to as Soluble Abundant Heat Soluble (SAHS) and Cytoplasmic Abundant Heat Soluble (CAHS) proteins (p. 1 Abstract). Yamaguchi does not teach or suggest that SAHS and CAHS proteins are “tardigrade disordered proteins”, however, as stated above, it appears that the applicant intends for SAHS and CAHS proteins to be encompassed by the term “tardigrade disordered protein” (e.g., specification at p. 30, line 24). Yamaguchi discloses recombinant expression of the SAHS and CAHS proteins and a solution of PBS comprising the SAHS and CAHS proteins (p. 2, column 2, top). 
Regarding claim 8, Yamaguchi discloses amino acid sequences of SAHS proteins including SAHS1 (p. 4, Figure 2A). The amino acid sequence of SAHS1 is identical to SEQ ID NO: 61 of this application.
Regarding claim 10, given a broadest reasonable interpretation, any one of the SAHS and CAHS proteins of Yamaguchi can be considered to be a “therapeutic protein”. 
This anticipates claims 1, 8, and 10 as written.
In the interest of clarity, it is noted that the instant rejection is directed in-part to the non-elected species of SEQ ID NO: 61 in claim 8. However, the non-elected species has yet to be searched and examined on the merits as the cited prior art was identified during a search of the elected species of SEQ ID NO: 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (supra) in view of Piszkiewicz et al. (“Biophysics of Tardigrade Survival”, Biophys. J. 110(3), March 2016, sup. 1 401A; cited on Form PTO-892 mailed on May 26, 2022; hereafter “Piszkiewicz”). 
Claims 1, 2, and 10 are drawn to a liquid composition comprising: 
at least one tardigrade disordered protein (TDP); and 
at least one heterologous polypeptide and/or peptide of interest.
Regarding claims 1 and 10, the reference of Mehta discloses that CAHS form a heat-labile gels and CAHS proteins are able to stabilize a model protein. Mehta discloses that CAHS proteins may be useful as pharmaceutical excipients for formulating protein-based drugs.
Regarding claim 2, given a broadest reasonable interpretation, the recited “one or more excipients” is interpreted as encompassing CAHS proteins and as stated above, Mehta discloses that CAHS proteins may be useful as pharmaceutical excipients for formulating protein-based drugs.
Mehta does not disclose that CAHS proteins are “tardigrade disordered proteins”, however, as stated above, it appears that the applicant intends for CAHS proteins to be encompassed by the term “tardigrade disordered protein” (e.g., specification at p. 30, line 24).
The difference between Mehta and the claimed invention is that Mehta does not explicitly disclose a “liquid composition” as recited in claim 1. 
The reference of Piszkiewicz teaches CAHS class proteins are overexpressed by tardigrades and form gel networks in dilute solution. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Mehta and Piszkiewicz to make a dilute solution of a CAHS protein and a protein-based drug. One would have been motivated to and would have had a reasonable expectation of success to do this because Mehta disclosed CAHS proteins may be useful as pharmaceutical excipients for formulating protein-based drugs due to their ability to form heat-labile gels, and Piszkiewicz taught CAHS proteins form gel networks in dilute solution. Therefore, the liquid composition of claims 1, 2, and 10 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta (supra) in view of Piszkiewicz (supra) as applied to claims 1, 2, and 10 above, and further in view of Randolph et al. (WO 2008/033555 A2; cited on Form PTO-892; hereafter “Randolph”). 
The combination of Mehta and Piszkiewicz does not teach or suggest a concentration of about 1 g/L to about 100 g/L.
The reference of Randolph teaches a molecular chaperone as a stabilizing agent for a protein of interest, the molecular chaperone being present at a concentration of 0.01 mg/mL to 10 mg/mL (paragraph [0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Mehta, Piszkiewicz, and Randolph to use a concentration of 10 mg/mL of the CAHS protein. One would have been motivated to and would have had a reasonable expectation of success to do this because Mehta disclosed the CAHS protein serves as a stabilizing agent, yet does not disclose any particular concentration, and Randolph taught a stabilizing agent being present at a concentration of 0.01 mg/mL to 10 mg/mL. Therefore, the liquid composition claim 6 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta (supra) in view of Piszkiewicz (supra) as applied to claims 1, 2, and 10 above, and further in view of Yamaguchi (supra) and Supporting Information for “Two Novel Heat-Soluble Protein Families Abundantly Expressed in an Anhydrobiotic Tardigrade” (2012, 5 pages, obtained from https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0044209#s5; cited on Form PTO-892; hereafter “Supporting Information”). 
The combination of Mehta and Piszkiewicz does not teach or suggest a protein selected from the group of amino acid sequences having at least about 80% identity to any one of SEQ ID NOs:1-105; amino acid sequences encoded by a nucleotide sequence having at least about 80% identity to any one of SEQ ID NOs:106-210, and a complement thereof; and amino acid sequences encoded by a nucleotide sequence having at least about 80% identity to any one of SEQ ID NO:211-315; and any combination thereof.
The reference of Yamaguchi identifies a novel tardigrade protein family referred to as Cytoplasmic Abundant Heat Soluble (CAHS) proteins (p. 1 Abstract). Supporting Information teaches Accession Numbers for certain CAHS family members including Mt_CAHS-a with the Accession Number EZ761416, which encodes a protein that is identical to SEQ ID NO: 54 of this application. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Mehta, Piszkiewicz, Yamaguchi, and Supporting Information to use CAHS protein of Yamaguchi and Supporting Information. One would have been motivated to and would have had a reasonable expectation of success to do this because Mehta disclosed the CAHS protein serves as a stabilizing agent, yet does not disclose any particular CAHS protein, and Yamaguchi and Supporting Information taught a CAHS protein. Therefore, the liquid composition claim 8 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
In the interest of clarity, it is noted that the instant rejection is directed in-part to the non-elected species of SEQ ID NO: 54 in claim 8. However, the non-elected species has yet to be searched and examined on the merits as the cited prior art was identified during a search of the elected species of SEQ ID NO: 1.

Claims 1-3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Drew, J. (WO 2006/085082 A1; cited on Form PTO-892; hereafter “Drew”) in view of Yamaguchi (supra). 
Claims 1, 2, 8, and 10 are drawn to a liquid composition comprising: 
at least one tardigrade disordered protein (TDP); and 
at least one heterologous polypeptide and/or peptide of interest.
Claim 3 is drawn to a solid composition produced by drying the liquid composition of claim 1.
Regarding claims 1 and 3, the reference of Drew discloses mixing of certain sugars which aid desiccation tolerance with other compounds such as late embryogenesis abundant (LEA) proteins or proteins or peptides with similar physical characteristics isolated from other sources with a desiccation sensitive substance in such a way that crystallization is prevented or thermal tolerance is conferred when dried by lyophilization or desiccation. Drew discloses that once mixed with the desiccation protecting medium, the samples can be dried to various residual moisture content to offer long term stability (p. 4, line 25 to p. 5, line 9). Drew discloses that addition of LEAs or proteins or peptides with similar physical characteristics further enhances the desiccation tolerance of the biological compound to be preserved. Drew discloses the biological component comprises an enzyme or a protein (p. 7, lines 16-17). 
Regarding claim 2, Drew discloses the addition of a pharmaceutically acceptable excipient (p. 9, lines 20-22). 
Regarding claim 10, Drew discloses the desiccated or preserved product of the invention is for use in medicine (p. 8, lines 6-7).
The difference between Drew and the claimed invention is that Drew does not disclose a “tardigrade disordered protein” as recited in claims 1 and 8.
The reference of Yamaguchi teaches that LEA proteins are proposed to act as a ‘molecular shield’ in a dehydrated condition, however, although tardigrades are able to withstand dehydration, no LEA proteins were detected in tardigrades (p. 1, column 1, bottom to p. 2, column 2, top). Using the heat-soluble property characteristic of LEA proteins, Yamaguchi seeks to identify similar proteins in a desiccation-tolerant tardigrade (p. 2, column 1, top; p. 2, column 2, bottom) and identifies two novel tardigrade protein families referred to as Soluble Abundant Heat Soluble (SAHS) and Cytoplasmic Abundant Heat Soluble (CAHS) proteins (p. 1 Abstract). Yamaguchi does not teach or suggest that SAHS and CAHS proteins are “tardigrade disordered proteins”, however, as stated above, it appears that the applicant intends for SAHS and CAHS proteins to be encompassed by the term “tardigrade disordered protein” (e.g., specification at p. 30, line 24). Yamaguchi discloses the amino acid sequence of SAHS1 (p. 4, Figure 2A), which is identical to SEQ ID NO: 61 of this application. Yamaguchi explains that SAHS and CAHS proteins are similar to LEA proteins in forming α-helical structures in water-deficient conditions (p. 1, Abstract) and suggests that in tardigrades, the SAHS and CAHS proteins act as molecular shields in water-deficient conditions (p. 1, Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Drew and Yamaguchi to modify the desiccation protecting medium of Drew to use the SAHS or CAHS protein of Yamaguchi (e.g., substituting the LEA protein with SAHS or CAHS protein in Drew’s desiccation protecting medium). One would have been motivated to and would have had a reasonable expectation of success to do this because Drew disclosed including a LEA or proteins or peptides with similar physical characteristics to further enhance the desiccation tolerance of the biological compound to be preserved and Yamaguchi taught SAHS and CAHS proteins with similar physical characteristics to LEA proteins, and that, like LEA proteins, act as a ‘molecular shield’ in a dehydrated condition. Therefore, the liquid and solid compositions of claims 1-3, 8, and 10 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
In the interest of clarity, it is noted that the instant rejection is directed in-part to the non-elected species of SEQ ID NO: 61 in claim 8. However, the non-elected species has yet to be searched and examined on the merits as the cited prior art was identified during a search of the elected species of SEQ ID NO: 1.

 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Drew (supra) in view of Yamaguchi (supra) as applied to claims 1-3, 8, and 10 above, and further in view of Randolph (supra). 
Claim 6 is drawn to the liquid composition of claim 1, wherein the concentration of the at least one TDP is about 1 g/L to about 100 g/L.
The combination of Drew and Yamaguchi does not teach or suggest a concentration of about 1 g/L to about 100 g/L.
The reference of Randolph teaches a molecular chaperone as a stabilizing agent for a protein of interest, the molecular chaperone being present at a concentration of 0.01 mg/mL to 10 mg/mL (paragraph [0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Drew, Yamaguchi, and Randolph to use a concentration of 10 mg/mL of the SAHS or CAHS protein of Yamaguchi. One would have been motivated to and would have had a reasonable expectation of success to do this because the SAHS or CAHS protein of Yamaguchi serves as a stabilizing agent for a protein of interest, yet neither Drew nor Yamaguchi taught any particular concentration for stabilization, and Randolph taught a stabilizing agent being present at a concentration of 0.01 mg/mL to 10 mg/mL. Therefore, the liquid composition of claim 6 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 1-3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Drew (supra) in view of Yamaguchi (supra), Piszkiewicz (supra), and Mehta (supra). 
Regarding claims 1 and 3, the reference of Drew discloses mixing of certain sugars which aid desiccation tolerance with other compounds such as late embryogenesis abundant (LEA) proteins or proteins or peptides with similar physical characteristics isolated from other sources with a desiccation sensitive substance in such a way that crystallization is prevented or thermal tolerance is conferred when dried by lyophilization or desiccation. Drew discloses that once mixed with the desiccation protecting medium, the samples can be dried to various residual moisture content to offer long term stability (p. 4, line 25 to p. 5, line 9). Drew discloses that addition of LEAs or proteins or peptides with similar physical characteristics further enhances the desiccation tolerance of the biological compound to be preserved. Drew discloses the biological component comprises an enzyme or a protein (p. 7, lines 16-17). 
Regarding claim 2, Drew discloses the addition of a pharmaceutically acceptable excipient (p. 9, lines 20-22). 
Regarding claim 10, Drew discloses the desiccated or preserved product of the invention is for use in medicine (p. 8, lines 6-7).
The difference between Drew and the claimed invention is that Drew does not disclose a “tardigrade disordered protein” as recited in claims 1 and 8.
The reference of Yamaguchi teaches that LEA proteins are proposed to act as a ‘molecular shield’ in a dehydrated condition, however, although tardigrades are able to withstand dehydration, no LEA proteins were detected in tardigrades (p. 1, column 1, bottom to p. 2, column 2, top). Using the heat-soluble property characteristic of LEA proteins, Yamaguchi seeks to identify similar proteins in a desiccation-tolerant tardigrade (p. 2, column 1, top; p. 2, column 2, bottom) and identifies two novel tardigrade protein families referred to as Soluble Abundant Heat Soluble (SAHS) and Cytoplasmic Abundant Heat Soluble (CAHS) proteins (p. 1 Abstract). Yamaguchi does not teach or suggest that SAHS and CAHS proteins are “tardigrade disordered proteins”, however, as stated above, it appears that the applicant intends for SAHS and CAHS proteins to be encompassed by the term “tardigrade disordered protein” (e.g., specification at p. 30, line 24). Yamaguchi discloses the amino acid sequence of SAHS1 (p. 4, Figure 2A), which is identical to SEQ ID NO: 61 of this application. Yamaguchi explains that SAHS and CAHS proteins are similar to LEA proteins in forming α-helical structures in water-deficient conditions (p. 1, Abstract) and suggests that in tardigrades, the SAHS and CAHS proteins act as molecular shields in water-deficient conditions (p. 1, Abstract). 
The reference of Piszkiewicz teaches CAHS class proteins are overexpressed by tardigrades and form gel networks in dilute solution and Mehta discloses that CAHS form a heat-labile gels and CAHS proteins are able to stabilize a model protein. Mehta discloses that CAHS proteins may be useful as pharmaceutical excipients for formulating protein-based drugs.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Drew, Yamaguchi, Piszkiewicz, and Mehta to modify the desiccation protecting medium of Drew to use a SAHS or CAHS protein (e.g., substituting the LEA protein with SAHS or CAHS protein in Drew’s desiccation protecting medium). One would have been motivated to and would have had a reasonable expectation of success to do this because Drew disclosed including a LEA or proteins or peptides with similar physical characteristics to further enhance the desiccation tolerance of the biological compound to be preserved, Yamaguchi taught SAHS and CAHS proteins with similar physical characteristics to LEA proteins, and that, like LEA proteins, act as a ‘molecular shield’ in a dehydrated condition, Piszkiewicz, and Mehta taught CAHS proteins form gels, and Mehta taught CAHS proteins stabilized a model protein by forming a gel suggests CAHS proteins as pharmaceutical excipients for formulating protein-based drugs. Therefore, the liquid and solid compositions of claims 1-3, 8, and 10 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
In the interest of clarity, it is noted that the instant rejection is directed in-part to the non-elected species of SEQ ID NO: 61 in claim 8. However, the non-elected species has yet to be searched and examined on the merits as the cited prior art was identified during a search of the elected species of SEQ ID NO: 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products”, released on December 16, 2014.
Claim Interpretation: As stated above, the phrase “heterologous polypeptide and/or peptide of interest” in claim 1 can be interpreted as meaning the term “heterologous” refers only to the “polypeptide”. In view of this interpretation, the recited “peptide of interest” is not required to be heterologous to the TDP. Given a broadest reasonable interpretation, the “liquid composition” of claims 1 and 2 encompasses the aqueous contents of a naturally occurring tardigrade cell under natural conditions of desiccation.
Regarding claim 3, given a broadest reasonable interpretation, the “solid composition” of claim 3 encompasses the dried aqueous contents of a naturally occurring tardigrade cell following natural conditions of desiccation.
Regarding claim 8, SEQ ID NO: 1 is the amino acid sequence of a naturally-occurring tardigrade protein, which is expressed under natural conditions of desiccation. 
Regarding claim 10, given a broadest reasonable interpretation, a tardigrade disordered protein can be considered to be a “therapeutic protein”. 
Patent Eligibility Analysis Step 1: The claims are drawn to a composition of matter, which is one of the statutory categories of invention.
Patent Eligibility Analysis Step 2A Prong 1: The claims recite naturally occurring products. Accordingly, the claims are directed to judicial exceptions. 
Patent Eligibility Analysis Step 2A Prong 2: There are no additional elements recited in the claims beyond the judicial exceptions. 
Patent Eligibility Analysis Step 2B: The claims only recite the products of nature, without more and do not include any additional elements that could add significantly more to the judicial exceptions. 
As such, the claims do not qualify as eligible subject matter. For these reasons the claim is rejected under section 101 as being directed to non-statutory subject matter. 

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 8, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, and 9 of co-pending application no. 17/586,930 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1 of this application, claim 1 of the reference application recites a composition, comprising: 
a first component comprising at least one intrinsically disordered protein; and 
a second component comprising at least one biological material of interest, at least one biologically-derived material of interest, or both, the second component being free of the at least one intrinsically disordered protein;
Claim 2 of the reference application recites (in relevant part) the composition of claim 1, wherein the at least one biological material of interest, the at least one biologically-derived material of interest, or both, comprises a peptide or a polypeptide; and
Claim 4 of the reference application recites the composition of claim 1, wherein the composition is a liquid.
Regarding claim 2 of this application, claim 2 of the reference application recites the composition comprises a saccharide or a polysaccharide, which is interpreted as an “excipient”. 
Regarding claim 3 of this application, claim 5 of the reference application recites wherein the composition is a solid.
Regarding claim 8 of this application, claim 6 of the reference application recites (in relevant part) the composition of claim 1, wherein the at least one intrinsically disordered protein comprises: an amino acid sequence having at least 80% identity to SEQ ID NO: 4. SEQ ID NO: 4 of the reference application has 100% sequence identity to SEQ ID NO: 34 of this application.  
Regarding claim 10 of this application, claim 9 of the reference application recites the composition of claim 1, wherein the at least one biological material of interest, the at least one biologically-derived material of interest, or both, comprises a therapeutic agent.
Therefore, claims 1-3, 8, and 10 of this application are unpatentable over the claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, and 9 of co-pending application no. 17/586,930 (reference application) in view of Randolph (supra). 
The claims of the reference application do not recite a concentration of about 1 g/L to about 100 g/L.
The reference of Randolph teaches a molecular chaperone as a stabilizing agent for a protein of interest, the molecular chaperone being present at a concentration of 0.01 mg/mL to 10 mg/mL (paragraph [0026]). 
Given that the specification of the reference application describes the recited intrinsically disordered protein as a stabilizer of the recited biological material of interest (paragraph [0057]) and in view of the teachings of Randolph, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a concentration of 10 mg/mL of the intrinsically disordered protein in the claimed composition of the reference application. One would have been motivated to and would have had a reasonable expectation of success to do this because the claims of the reference application do not recite any particular concentration, and Randolph taught a stabilizing agent being present at a concentration of 0.01 mg/mL to 10 mg/mL. 
Therefore, claim 6 of this application is unpatentable over the claims of the reference application in view of Randolph.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boothby et al. ("Using tardigrades to investigate mechanisms and applications of desiccation tolerance", Molecular Biology of the Cell, (15 Dec 2015) Vol. 26, No. 25. Abstract Number: M115, 1 page). 

Conclusion
Status of the claims:
Claims 1-3, 6, 8-10, 19, 20, 24-26, 29, 30, 35, 37-39, 41, and 42 are pending.
Claims 9, 19, 20, 24-26, 29, 30, 35, 37-39, 41, and 42 are withdrawn from consideration.
Claims 1-3, 6, 8, and 10 are rejected.
No claim is in condition for allowance.
                                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656